Case 2:20-cv-02586-GW-E Document 32 Filed 05/27/20 Page 1of3 Page ID #:196

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

CIVIL MINUTES—GENERAL
Case No. CV 20-2586-GW-Ex Date _May 27, 2020
Title Arconic, Inc., et al. v. Cal-Tron Plating, Inc., et al. Page 1 of 3

 

 

Present: The Honorable GEORGE H. WU, UNITED STATES DISTRICT JUDGE

 

 

 

Javier Gonzalez None Present
Deputy Clerk Court Reporter
Attorneys Present for Plaintiff(s) Attorneys Present for Defendant(s)
None Present None Present

Proceedings: INCHAMBERS — RULING ON EX PARTE APPLICATION TO STAY
CASE [14]

L. Background

Plaintiffs are a group of entities related to companies that allegedly sent chemicals to
Omega Chemical Corporation in Whittier, California (the “Omega Property”) for processing and
recycling. See Complaint, Docket No. 1, § 4. Groundwater underlying the Omega Property is
contaminated with numerous substances that are hazardous to the environment and human health,
such as chlorinated and non-chlorinated solvents and hexavalent chromium. See id. § 2. The
Environmental Protection Agency (“EPA”) has designated this regional groundwater
contamination as Operable Unit No. 2 of the Omega Superfund Site (““OU-2”). See id. Defendants
are entities that have owned properties or operated businesses that sit atop of very near OU-2. See
id. § 3. Plaintiffs bring this action against Defendants seeking contribution and declaratory
judgment under sections 113(f) and 113(g)(2) of the federal Comprehensive Environmental
Response, Compensation, and Liability Act (“CERCLA”). See id. §1. This case is related to the
case Arconic, Inc., et al. v. APC Investment Co., et al., Case No. 2:14-cv-06456-GW-E (“APC
Investment’).

Before the Court is Plaintiffs’ ex parte application to stay the case. See Ex Parte
Application for Order Staying Case (“Application”), Docket No. 14. Plaintiffs ask this Court to
stay the case until the Ninth Circuit resolves the appeal in APC Investment related to the statute of

 

CV-90 CIVIL MINUTES—GENERAL Initials of Deputy Clerk JG
Case 2:20-cv-02586-GW-E Document 32 Filed 05/27/20 Page 2 o0f3 Page ID #:197

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

CIVIL MINUTES—GENERAL
Case No. CV 20-2586-GW-Ex Date _May 27, 2020
Title Arconic, Inc., et al. v. Cal-Tron Plating, Inc., et al. Page 2 of3

 

 

limitations on Plaintiffs’ claims. Defendant Vanowen Holdings, LLC (“Vanowen’”) opposes
Plaintiffs’ Application on the basis that, inter alia, the Application is not a proper use of an ex
parte proceeding.
Il. Legal Standard

The “opportunities for legitimate ex parte applications are extremely limited.” Jn re
Intermagnetics America, Inc., 101 B.R. 191, 193 (C.D. Cal. 1989); see also Mission Power Eng’g
Co. v. Cont’l Cas. Co., 883 F. Supp. 488 (C.D. Cal. 1995).

The law on ex parte applications is well-settled in the Ninth Circuit: In order to

justify ex parte relief, the moving party must establish (1) that its cause will be

ureparably prejudiced if the underlying motion is heard according to regular

noticed motion procedures, and (2) that it is without fault in creating the crisis that

requires ex parte relief, or that the crisis occurred as a result of excusable neglect.
Henderson v. JPMorgan Chase Bank, No. CV-113428-PSG-PLAX, 2013 WL 12126772, at *2
(C.D. Cal. July 10, 2013) (citing Mission Power, 883 F. Supp. at 492); see also In re ConAgra
Foods, Inc., No. CV-1105379-MMM-AGRX, 2014 WL 12580053, at *2 (C.D. Cal. Dec. 29,
2014). Alternately, ex parte applications may be appropriate “when a party seeks a routine order
(e.g., to file an overlong brief or to shorten the time within which a motion may be brought).”
Intermagnetics, 101 B.R. at 194.
Il. Discussion

Defendant Vanowen argues that this is not an appropriate use of an ex parte application,
and the Court would agree. Plaintiffs have not satisfied either of the conditions for ex parte relief.
Plaintiffs do not identify any ireparable injury that they will suffer if their application for a stay
is heard under regular noticed motion procedures. In fact, Plaintiffs do not directly address the
requirements for ex parte filings at all. At most, Plaintiffs argue that they will be forced to expend
resources in opposing Defendants’ anticipated motion to dismiss if the Court does not grant ex

parte relief. See Motion at 2. The fact that Plaintiffs may incur greater litigation costs if forced to

argue for a stay through regular motion procedures does not constitute “irreparable prejudice”

 

CV-90 CIVIL MINUTES—GENERAL Initials of Deputy Clerk JG
Case 2:20-cv-02586-GW-E Document 32 Filed 05/27/20 Page 30f3 Page ID #:198

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

CIVIL MINUTES—GENERAL
Case No. CV 20-2586-GW-Ex Date _May 27, 2020
Title Arconic, Inc., et al. v. Cal-Tron Plating, Inc., et al. Page 3 of3

 

 

necessitating ex parte relief. See, e.g., Mission Power, 883 F. Supp. at 492 (“A showing of
irreparable prejudice usually requires reference to the merits of the underlying motion.”’); see also
Pike v. Cty. of San Bernardino, No. EDCV-171680-JGB-KKX, 2019 WL 4383956, at *2 (C.D.
Cal. June 17, 2019) (explaining that additional legal expenses do not constitute irreparable
prejudice in the ex parte context); Komaiko v. LegalZoom.com, Inc., No. CV 15-7877-R, 2016 WL
9023013, at *2 (C.D. Cal. May 24, 2016) (same). Similarly, Plaintiffs have not shown that they
are without fault in creating the crisis that requires ex parte relief. To the extent that a “crisis”
exists here, it appears to the Court that Plaintiffs could have avoided it by simply filing a motion
to stay sooner, since Plaintiffs apparently hoped to have the case stayed from the beginning. See
Motion at 4. As such, the Court finds that Plaintiffs have not established the conditions required
to justify ex parte relief. If Plaintiffs seek to have the Court stay the case, they may seek a stay
through regular noticed motion procedures.
IV. Conclusion

Based on the foregoing discussion, the Court would DENY the ex parte application to stay

the case.

 

CV-90 CIVIL MINUTES—GENERAL Initials of Deputy Clerk JG
